                          Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 1 of 15



                  1   JOSEPH W. COTCHETT (SBN 36324)
                      jcotchett@cpmlegal.com
                  2   EMANUEL B. TOWNSEND (SBN 305373)
                      etownsend@cpmlegal.com
                  3   TAMARAH PREVOST (SBN 313422)
                      tprevost@cpmlegal.com
                  4   COTCHETT, PITRE & McCARTHY, LLP
                      840 Malcolm Road, Suite 200
                  5   Burlingame, CA 94010
                      Tel: (650) 697-6000 │ Fax: (650) 697-0577
                  6
                      Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                  7   and Maple Leaf Sports & Entertainment
                  8                             UNITED STATES DISTRICT COURT
                  9                           NORTHERN DISTRICT OF CALIFORNIA
                 10                                       OAKLAND DIVISION
                 11
                       ALAN STRICKLAND, an individual; and              Case No. 4:20-cv-000981-YGR
                 12
                       KELLY STRICKLAND, an individual,
                                                                        DEFENDANTS MASAI UJIRI,
                 13                                                     TORONTO RAPTORS, AND
                                            Plaintiffs,
                 14                                                     MAPLE LEAF SPORTS &
                                       v.
                                                                        ENTERTAINMENT’S
                 15    1. MASAI UJIRI, an individual;                   JOINT ANSWER TO PLAINTIFFS
                                                                        ALAN STRICKLAND AND KELLY
                 16
                       2. TORONTO RAPTORS, a business entity;           STRICKLAND’S COMPLAINT
                 17                                                     DEMAND FOR JURY TRIAL
                       3. MAPLE LEAF SPORTS &
                 18       ENTERTAINMENT, a business entity;
                 19    4. NATIONAL BASKETBALL
                 20       ASSOCIATION, INC.; and DOES 1
                          through 100, inclusive
                 21
                                            Defendants.
                 22

                 23

                 24

                 25

                 26

                 27

                 28

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR
                             Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 2 of 15



                  1                                                    TABLE OF CONTENTS
                  2                                                                                      Page No.
                      I.      DEFENDANTS’ INTRODUCTORY STATEMENT .....................................................1
                  3

                  4   II.     PLAINTIFFS’ COMPLAINT...........................................................................................2

                  5            PARTIES ............................................................................................................................2

                  6            JURISDICITON AND VENUE .........................................................................................3

                  7            FACTS COMMON TO ALL CAUSES OF ACTION ......................................................3

                  8   III.    CAUSES OF ACTION ......................................................................................................5
                  9            FIRST CAUSE OF ACTION .............................................................................................5
                 10            SECOND CAUSE OF ACTION ........................................................................................6
                 11
                               THIRD CAUSE OF ACTION ...........................................................................................6
                 12
                               FOURTH CAUSE OF ACTION ........................................................................................7
                 13
                               FIFTH CAUSE OF ACTION.............................................................................................8
                 14
                               SIXTH CAUSE OF ACTION ............................................................................................9
                 15
                               PRAYER FOR RELIEF .....................................................................................................9
                 16
                      IV.     DEFENDANTS’ AFFIRMATIVE DEFENSES ............................................................10
                 17
                               FIRST AFFIRMATIVE DEFENSE .................................................................................10
                 18

                 19            SECOND AFFIRMATIVE DEFENSE............................................................................10

                 20            THIRD AFFIRMATIVE DEFENSE ...............................................................................10

                 21            FOURTH AFFIRMATIVE DEFENSE............................................................................10

                 22            FIFTH AFFIRMATIVE DEFENSE ................................................................................10
                 23            SIXTH AFFIRMATIVE DEFENSE ................................................................................11
                 24            SEVENTH AFFIRMATIVE DEFENSE .........................................................................11
                 25
                               EIGHTH AFFIRMATIVE DEFENSE .............................................................................11
                 26
                               NINTH AFFIRMATIVE DEFENSE ...............................................................................11
                 27
                               TENTH AFFIRMATIVE DEFENSE ..............................................................................11
                 28

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR       i
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 3 of 15



                  1             ELEVENTH AFFIRMATIVE DEFENSE .......................................................................11
                  2             ADDITIONAL DEFENSES ............................................................................................12
                  3   V.       DEFENDANTS’ PRAYER FOR RELIEF ....................................................................12
                  4
                      DEMAND FOR JURY TRIAL ...................................................................................................12
                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      ii
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 4 of 15



                  1          Defendants Masai Ujiri, Toronto Raptors, and Maple Leaf Sports & Entertainment
                  2   (collectively referred to herein as “Defendants”) by and through their undersigned counsel, in
                  3 response to the Complaint of Alan Strickland and Kelly Strickland (“Plaintiffs”) answer

                  4   Plaintiffs’ Complaint (“Complaint”) as follows:
                  5                    I.      DEFENDANTS’ INTRODUCTORY STATEMENT
                  6          1.      Masai Ujiri is President of Basketball Operations (“President”) for the Toronto
                  7   Raptors (“Raptors”). On June 13, 2019, the Raptors defeated the Golden State Warriors in Game
                  8   6 of the National Basketball Association (“NBA”) Finals, at Oracle Arena in Oakland,
                  9   California. By winning Game 6, the Raptors were crowned NBA champions.
                 10          2.      When an NBA team wins the championship, it is customary for NBA executives,
                 11   like Mr. Ujiri, to join their team on the court to accept the championship trophy from the
                 12   Commissioner of the NBA and to give a live on-camera interview. On June 13, 2019, Mr. Ujiri
                 13   watched the game’s final moments from the tunnel that leads to the players’ locker room at
                 14   Oracle Arena. He then walked from the tunnel out to the arena floor where he met and embraced
                 15 his wife who was sitting in the section reserved for the Raptors’ family and friends. After

                 16 embracing his wife, Mr. Ujiri then proceeded towards the court where he expected to meet the

                 17   Raptors’ players and coaches.
                 18          3.      As Mr. Ujiri attempted to make his way onto the court to join his team and fulfill
                 19   his duties as Raptors’ President, he encountered Plaintiff Alan Strickland. Mr. Strickland was
                 20   working as a security guard at the game. As Mr. Ujiri attempted to enter the court, Mr.
                 21   Strickland assaulted him, forcefully shoving him back once and then twice. Mr. Ujiri then
                 22   shoved Mr. Strickland in the chest. Other than the shoves, the two men did not have any further
                 23   physical contact with each other. The entire encounter between Mr. Strickland and Mr. Ujiri was
                 24   brief. Mr. Ujiri was eventually escorted to the court where he joined his team, accepted the
                 25   championship trophy, and gave a live on camera interview.
                 26   ///
                 27   ///
                 28   ///
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      1
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 5 of 15



                  1                                II.     PLAINTIFFS’ COMPLAINT
                  2                                               PARTIES
                  3          6.      Answering the allegations contained in Paragraph 1 of the Complaint, Defendants
                  4   lack sufficient knowledge or information to form a belief as to the truth of the allegations
                  5   contained therein, and on that basis deny each and every allegation contained therein.
                  6          7.      Answering the allegations contained in Paragraph 2 of the Complaint, Defendants
                  7   lack sufficient knowledge or information to form a belief as to the truth of the allegations
                  8   contained therein, and on that basis deny each and every allegation contained therein.
                  9          8.      Answering the allegations contained in Paragraph 3 of the Complaint, Defendants
                 10   admit that Masai Ujiri is an individual adult and natural person residing in Toronto, Canada.
                 11          9.      Answering the allegations contained in Paragraph 4 of the Complaint, Defendants
                 12   admit the Toronto Raptors are a business entity. Defendants further admit the Toronto Raptors
                 13   has its principal place of business in Canada.
                 14          10.     Answering the allegations contained in Paragraph 5 of the Complaint, Defendants
                 15   admit Maple Leaf Sports & Entertainment is a business entity. Defendants further admit Maple
                 16   Leaf Sports & Entertainment has its principal place of business in Canada.
                 17          11.     Answering the allegations contained in Paragraph 6 of the Complaint, Defendants
                 18   admit the National Basketball Association is a membership association that operates a
                 19   professional basketball league consisting of thirty members and their member teams, with its
                 20   principal place of business in New York, New York.
                 21          12.     Answering the allegations contained in Paragraph 7 of the Complaint, Defendants
                 22   lack sufficient knowledge or information to form a belief as to the truth of the allegations
                 23   contained therein, and on that basis deny each and every allegation contained therein.
                 24          13.     Answering the allegations contained in Paragraph 8 of the Complaint, Defendants
                 25   deny each and every allegation contained therein.
                 26          14.     Answering the allegations contained in Paragraph 9 of the Complaint, Defendants
                 27   deny each and every allegation contained therein.
                 28   ///
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      2
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 6 of 15



                  1          15.     Answering the allegations contained in Paragraph 10 of the Complaint,
                  2   Defendants deny each and every allegation contained therein.
                  3                                    JURISDICITON AND VENUE
                  4          16.     Answering the allegations contained in Paragraph 11 of the Complaint,
                  5 Defendants deny the amount in controversy exceeds the value of $75,000.00. Defendants further

                  6   aver they did not cause any injury or damage to Plaintiffs, and therefore, the amount in
                  7   controversy is zero.
                  8          17.     Answering the allegations contained in Paragraph 12 of the Complaint,
                  9   Defendants deny the Northern District of California is the proper venue for this matter because
                 10   the amount in controversy is zero.
                 11                          FACTS COMMON TO ALL CAUSES OF ACTION
                 12          18.     Answering the allegations contained in Paragraph 13 of the Complaint,
                 13   Defendants incorporate by reference their answers to Paragraphs 1 through 12, inclusive, as
                 14   though fully set forth herein.
                 15          19.     Answering the allegations contained in Paragraph 14 of the Complaint,
                 16   Defendants deny each and every allegation contained therein.
                 17          20.     Answering the allegations contained in Paragraph 15 of the Complaint,
                 18   Defendants deny Plaintiffs sustained any personal injuries or damages arising from an incident
                 19   involving Plaintiff Alan Strickland and any of the Defendants named in the Complaint.
                 20   Defendants admit Masai Ujiri encountered Plaintiff Alan Strickland at or around 9:00 P.M. on
                 21   June 13, 2019 at Oracle Arena in Oakland, California.
                 22          21.     Answering the allegations contained in Paragraph 16 of the Complaint,
                 23   Defendants lack sufficient knowledge or information to form a belief as to the truth of the
                 24   allegations contained therein, and on that basis deny each and every allegation contained therein.
                 25          22.     Answering the allegations contained in Paragraph 17 of the Complaint,
                 26   Defendants lack sufficient knowledge or information to form a belief as to the truth of the
                 27   allegations contained therein, and on that basis deny each and every allegation contained therein.
                 28   ///
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      3
                           Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 7 of 15



                  1          23.     Answering the allegations contained in Paragraph 18 of the Complaint,
                  2   Defendants lack sufficient knowledge or information to form a belief as to the truth of the
                  3   allegations contained therein, and on that basis deny each and every allegation contained therein.
                  4          24.     Answering the allegations contained in Paragraph 19 of the Complaint,
                  5   Defendants lack sufficient knowledge or information to form a belief as to the truth of the
                  6   allegations contained therein, and on that basis deny each and every allegation contained therein.
                  7          25.     Answering the allegations contained in Paragraph 20 of the Complaint,
                  8   Defendants admit Masai Ujiri was wearing a suit and necktie when he encountered Plaintiff Alan
                  9   Strickland on June 13, 2019 at Oracle Arena. Defendants lack sufficient knowledge or
                 10   information to form a belief as to the truth of the remaining allegations in Paragraph 20.
                 11          26.     Answering the allegations contained in Paragraph 21 of the Complaint,
                 12 Defendants deny each and every allegation contained therein.

                 13          27.     Answering the allegations contained in Paragraph 22 of the Complaint,
                 14 Defendants deny each and every allegation contained therein.

                 15          28.     Answering the allegations contained in Paragraph 23 of the Complaint,
                 16 Defendants deny each and every allegation contained therein.

                 17          29.     Answering the allegations contained in Paragraph 24 of the Complaint,
                 18 Defendants deny each and every allegation contained therein.

                 19          30.     Answering the allegations contained in Paragraph 25 of the Complaint,
                 20 Defendants deny each and every allegation contained therein.

                 21          31.     Answering the allegations contained in Paragraph 26 of the Complaint,
                 22 Defendants deny each and every allegation contained therein.

                 23          32.     Answering the allegations contained in Paragraph 27 of the Complaint,
                 24 Defendants deny each and every allegation contained therein.

                 25          33.     Answering the allegations contained in Paragraph 28 of the Complaint,
                 26 Defendants deny each and every allegation contained therein.

                 27          34.     Answering the allegations contained in Paragraph 29 of the Complaint,
                 28 Defendants deny each and every allegation contained therein.

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      4
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 8 of 15



                  1          35.     Answering the allegations contained in Paragraph 30 of the Complaint,
                  2   Defendants lack sufficient knowledge or information to form a belief as to the truth of the
                  3   allegations contained therein, and on that basis deny each and every allegation contained therein.
                  4          36.        Answering the allegations contained in Paragraph 31 of the Complaint,
                  5 Defendants deny each and every allegation contained therein.

                  6                                    III.   CAUSES OF ACTION
                  7                                    FIRST CAUSE OF ACTION
                  8                 (Assault — Plaintiff ALAN STRICKLAND Against All Defendants,
                  9                                    Including DOES 1 through 100)
                 10          37.     Answering the allegations contained in Paragraph 32 of the Complaint,
                 11   Defendants incorporate by reference their answers to Paragraphs 1 through 31, inclusive, as
                 12   though fully set forth herein.
                 13          38.      Answering the allegations contained in Paragraph 33 of the Complaint,
                 14   Defendants deny each and every allegation contained therein.
                 15          39.     Answering the allegations contained in Paragraph 34 of the Complaint,
                 16   Defendants deny each and every allegation contained therein.
                 17          40.     Answering the allegations contained in Paragraph 35 of the Complaint,
                 18   Defendants deny each and every allegation contained therein.
                 19          41.     Answering the allegations contained in Paragraph 36 of the Complaint,
                 20 Defendants deny each and every allegation contained therein.

                 21          42.     Answering the allegations contained in Paragraph 37 of the Complaint,
                 22 Defendants deny each and every allegation contained therein.

                 23          43.     Answering the allegations contained in Paragraph 38 of the Complaint,
                 24 Defendants deny each and every allegation contained therein.

                 25          44.     Answering the allegations contained in Paragraph 39 of the Complaint,
                 26 Defendants deny each and every allegation contained therein.

                 27 / / /

                 28 / / /

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      5
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 9 of 15



                  1                                    SECOND CAUSE OF ACTION
                  2                 (Battery — Plaintiff ALAN STRICKLAND Against All Defendants,

                  3                                    Including DOES 1 through 100)

                  4          45.     Answering the allegations contained in Paragraph 40 of the Complaint,

                  5 Defendants incorporate by reference their answers to Paragraphs 1 through 39, inclusive, as

                  6 though fully set forth herein.

                  7          46.      Answering the allegations contained in Paragraph 41 of the Complaint,

                  8 Defendants deny each and every allegation contained therein.

                  9          47.     Answering the allegations contained in Paragraph 42 of the Complaint,

                 10 Defendants deny each and every allegation contained therein.

                 11          48.     Answering the allegations contained in Paragraph 43 of the Complaint,

                 12 Defendants deny each and every allegation contained therein.

                 13          49.     Answering the allegations contained in Paragraph 44 of the Complaint,

                 14 Defendants deny each and every allegation contained therein.

                 15          50.     Answering the allegations contained in Paragraph 45 of the Complaint,

                 16 Defendants deny each and every allegation contained therein.

                 17          51.     Answering the allegations contained in Paragraph 46 of the Complaint,

                 18   Defendants deny each and every allegation contained therein.

                 19          52.     Answering the allegations contained in Paragraph 47 of the Complaint,

                 20   Defendants deny each and every allegation contained therein.

                 21                                    THIRD CAUSE OF ACTION
                 22     (Intentional Infliction of Emotional Distress — Plaintiff ALAN STRICKLAND Against All

                 23                                            Defendants,

                 24                                    Including DOES 1 through 100)

                 25          53.     Answering the allegations contained in Paragraph 48 of the Complaint,

                 26   Defendants incorporate by reference their answers to Paragraphs 1 through 47, inclusive, as

                 27   though fully set forth herein.

                 28   ///

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      6
                          Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 10 of 15



                  1          54.      Answering the allegations contained in Paragraph 49 of the Complaint,
                  2   Defendants deny each and every allegation contained therein.
                  3          55.     Answering the allegations contained in Paragraph 50 of the Complaint,
                  4   Defendants deny each and every allegation contained therein.
                  5          56.     Answering the allegations contained in Paragraph 51 of the Complaint,
                  6   Defendants deny each and every allegation contained therein.
                  7          57.     Answering the allegations contained in Paragraph 52 of the Complaint,
                  8   Defendants deny each and every allegation contained therein.
                  9          58.     Answering the allegations contained in Paragraph 53 of the Complaint,
                 10   Defendants deny each and every allegation contained therein.
                 11          59.     Answering the allegations contained in Paragraph 54 of the Complaint,
                 12   Defendants deny each and every allegation contained therein.
                 13          60.     Answering the allegations contained in Paragraph 55 of the Complaint,
                 14   Defendants deny each and every allegation contained therein.
                 15          61.     Answering the allegations contained in Paragraph 56 of the Complaint,
                 16   Defendants deny each and every allegation contained therein.
                 17          62.     Answering the allegations contained in Paragraph 57 of the Complaint,
                 18   Defendants deny each and every allegation contained therein.
                 19                                    FOURTH CAUSE OF ACTION
                 20                (Negligence — Plaintiff ALAN STRICKLAND Against MASAI UJIRI,
                 21                                    Including DOES 1 through 100)
                 22          63.     Answering the allegations contained in Paragraph 58 of the Complaint,
                 23   Defendants incorporate by reference their answers to Paragraphs 1 through 57, inclusive, as
                 24   though fully set forth herein.
                 25          64.      Answering the allegations contained in Paragraph 59 of the Complaint,
                 26   Defendants deny each and every allegation contained therein.
                 27          65.     Answering the allegations contained in Paragraph 60 of the Complaint,
                 28   Defendants deny each and every allegation contained therein.
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      7
                          Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 11 of 15



                  1          66.     Answering the allegations contained in Paragraph 61 of the Complaint,
                  2   Defendants deny each and every allegation contained therein.
                  3          67.     Answering the allegations contained in Paragraph 62 of the Complaint,
                  4 Defendants deny each and every allegation contained therein.

                  5          68.     Answering the allegations contained in Paragraph 63 of the Complaint,
                  6 Defendants deny each and every allegation contained therein.

                  7          69.     Answering the allegations contained in Paragraph 64 of the Complaint,
                  8 Defendants deny each and every allegation contained therein.

                  9          70.     Answering the allegations contained in Paragraph 65 of the Complaint,
                 10 Defendants deny each and every allegation contained therein.

                 11          71.     Answering the allegations contained in Paragraph 66 of the Complaint,
                 12 Defendants deny each and every allegation contained therein.

                 13                                    FIFTH CAUSE OF ACTION
                 14         (Negligence — Plaintiff ALAN STRICKLAND Against MASAI UJIRI, TORONTO
                 15     RAPTORS, MAPLE LEAF SPORTS & ENTERTAINMENT, NATIONAL BASKETBALL
                 16                                       ASSOCIATION, INC.,
                 17                                    Including DOES 1 through 100)
                 18          72.     Answering the allegations contained in Paragraph 67 of the Complaint,
                 19   Defendants incorporate by reference their answers to Paragraphs 1 through 66, inclusive, as
                 20   though fully set forth herein.
                 21          73.      Answering the allegations contained in Paragraph 68 of the Complaint,
                 22   Defendants deny each and every allegation contained therein.
                 23          74.     Answering the allegations contained in Paragraph 69 of the Complaint,
                 24   Defendants deny each and every allegation contained therein.
                 25          75.     Answering the allegations contained in Paragraph 70 of the Complaint,
                 26   Defendants deny each and every allegation contained therein.
                 27          76.     Answering the allegations contained in Paragraph 71 of the Complaint,
                 28   Defendants deny each and every allegation contained therein.
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      8
                            Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 12 of 15



                  1           77.      Answering the allegations contained in Paragraph 72 of the Complaint,
                  2 Defendants deny each and every allegation contained therein.

                  3           78.      Answering the allegations contained in Paragraph 73 of the Complaint,
                  4 Defendants deny each and every allegation contained therein.

                  5           79.      Answering the allegations contained in Paragraph 74 of the Complaint,
                  6 Defendants deny each and every allegation contained therein.

                  7                                     SIXTH CAUSE OF ACTION
                  8                 (Loss of Consortium — Plaintiff KELLY STRICKLAND Against All Defendants,
                  9                                         Including DOES 1 through 100)
                 10           80.      Answering the allegations contained in Paragraph 75 of the Complaint,
                 11   Defendants incorporate by reference their answers to Paragraphs 1 through 74, inclusive, as
                 12   though fully set forth herein.
                 13           81.      Answering the allegations contained in Paragraph 76 of the Complaint,
                 14   Defendants lack sufficient knowledge or information to form a belief as to the truth of the
                 15   allegations contained therein, and on that basis deny each and every allegation contained therein.
                 16           82.      Answering the allegations contained in Paragraph 77 of the Complaint,
                 17 Defendants deny each and every allegation contained therein.

                 18                                        PRAYER FOR RELIEF
                 19           83.      Answering the allegations contained in Paragraph 78 of the Complaint,
                 20   Defendants deny Plaintiffs are entitled to any relief sought in their prayer for relief.
                 21           84.      To the extent not expressly admitted, denied, or qualified above, Defendants deny
                 22 each and every remaining allegation of Plaintiffs’ Complaint.

                 23 / / /

                 24 / / /

                 25 / / /

                 26 / / /

                 27 / / /

                 28 / / /

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR      9
                          Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 13 of 15



                  1                       IV.     DEFENDANTS’ AFFIRMATIVE DEFENSES
                  2          By alleging the Affirmative Defenses set forth below, Defendants do not agree or
                  3   concede they bear the burden of proof or the burden of persuasion on any of these issues,
                  4 whether in whole or in part. For their Affirmative Defenses to the Complaint, Defendants allege

                  5 as follows:

                  6                                 FIRST AFFIRMATIVE DEFENSE
                  7                                       (Failure to State a Claim)
                  8          Plaintiffs’ Complaint, on one or more claims for relief set forth therein, fails to state a
                  9   claim upon which relief can be granted.
                 10                               SECOND AFFIRMATIVE DEFENSE
                 11                                (Lack of Subject Matter Jurisdiction)
                 12          The claims made in the Complaint are barred, in whole or in part, because the Court lacks
                 13   subject matter jurisdiction over Plaintiffs’ claims. Defendants have not caused Plaintiff any
                 14   injury and therefore Plaintiffs cannot establish the amount in controversy exceeds $75,000.00 as
                 15   required to establish subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
                 16                                 THIRD AFFIRMATIVE DEFENSE
                 17                                             (Self Defense)
                 18          The claims made in the Complaint are barred, in whole or in part, because Defendant
                 19   Masai Ujiri was acting in self-defense when he made physical contact with Plaintiff Alan
                 20   Strickland and therefore Defendants are not responsible for Plaintiffs’ alleged harm.
                 21                               FOURTH AFFIRMATIVE DEFENSE
                 22                                    (Primary Assumption of Risk)
                 23          The claims made in the Complaint are barred, in whole or in part, because Plaintiff Alan
                 24 Strickland’s alleged injuries arose from a risk inherent in the occupation of security guard.

                 25                                 FIFTH AFFIRMATIVE DEFENSE
                 26                                          (Comparative Fault)
                 27          The claims made in the Complaint are barred, in whole or in part, because Plaintiff Alan
                 28   Strickland’s own negligence contributed to his alleged harm.
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR     10
                          Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 14 of 15



                  1                                 SIXTH AFFIRMATIVE DEFENSE
                  2                                                 (Waiver)
                  3          The claims made in the Complaint are barred, in whole or in part, because Plaintiffs have
                  4   waived their right, if any, to pursue the claims in the Complaint, and each purported cause of
                  5   action contained therein, by reason of Plaintiffs’ own actions and course of conduct.
                  6                               SEVENTH AFFIRMATIVE DEFENSE
                  7                                            (Failure to Mitigate)
                  8          The claims made in the Complaint are barred, in whole or in part, because of Plaintiffs’
                  9   failure to mitigate damages, if such damages exist.
                 10                                EIGHTH AFFIRMATIVE DEFENSE
                 11                                             (Acts of Plaintiff)
                 12          The damages, if any, that were allegedly sustained by Plaintiffs as a result of the acts
                 13   complained of in the Complaint were caused in whole or in part or were contributed to by reason
                 14   of the acts, omissions, negligence, and/or intentional misconduct of Plaintiffs, its agents,
                 15   predecessors, and/or related entities.
                 16                                 NINTH AFFIRMATIVE DEFENSE
                 17                                              (No Causation)
                 18          The claims made in the Complaint are barred, in whole or in part, because Plaintiffs’
                 19   damages, if any, were not caused by Defendants.
                 20                                 TENTH AFFIRMATIVE DEFENSE
                 21                                               (No Damage)
                 22          Without admitting that the Complaint states a claim, there has been no damage in any
                 23   amount, manner or at all by reason of any act alleged against Defendants in the Complaint, and
                 24   the relief prayed for in the Complaint therefore cannot be granted.
                 25                              ELEVENTH AFFIRMATIVE DEFENSE
                 26                                             (Unclean Hands)
                 27          The claims made in the Complaint are barred, in whole or in part, by the doctrine of
                 28   unclean hands.
   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR     11
                          Case 4:20-cv-00981-YGR Document 18 Filed 04/02/20 Page 15 of 15



                  1                                    ADDITIONAL DEFENSES
                  2          Defendants reserve the right to assert additional defenses based on information learned or
                  3 obtained during discovery.

                  4                          V.     DEFENDANTS’ PRAYER FOR RELIEF
                  5          WHEREFORE, Defendants pray this Court enter judgment as follows:
                  6          1.     That Plaintiffs take nothing by their Complaint;
                  7          2.     For judgment in favor of Defendants; and
                  8          4.     For such other and further relief as this Court deems just and proper; including
                  9                 costs and any other monies to which Defendants are entitled.
                 10
                      Dated: April 2, 2020
                 11                                                      /s/ Joseph W. Cotchett
                                                                        JOSEPH W. COTCHETT
                 12                                                     COTCHETT, PITRE & McCARTHY, LLP
                 13

                 14                                   DEMAND FOR JURY TRIAL
                 15          Defendants demand trial by jury on all issues so triable.
                 16   Dated: April 2, 2020
                                                                         /s/ Joseph W. Cotchett
                 17                                                     JOSEPH W. COTCHETT
                                                                        COTCHETT, PITRE & McCARTHY, LLP
                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

   Law Offices
                      DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
COTCHETT, PITRE &
                      ENTERTAINMENT’S JOINT ANSWER TO PLAINTIFFS ALAN STRICKLAND AND
 MCCARTHY, LLP
                      KELLY STRICKLAND’S COMPLAINT; Case No. 4:20-cv-000981-YGR     12
